Case 1:20-cv-02988-WJM-SKC Document 1 Filed 10/05/20 USDC Colorado Page 1 of 6




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO


   JENESSA M. GRISSON,
                                                       CIVIL COMPLAINT
              Plaintiff,

   v.                                                  CASE NO. 1:20-cv-02988

   HALSTED FINANCIAL SERVICES, LLC
   and NATIONAL CREDIT ADJUSTERS,                      DEMAND FOR JURY TRIAL
   LLC,

              Defendant,



                                            COMPLAINT

         NOW comes JENESSA M. GRISSON (“Plaintiff”), by and through her attorneys,

  Sulaiman Law Group, Ltd. (“Sulaiman”), complaining as to the conduct of HALSTED

  FINANCIAL SERVICES, LLC. (“HFS”) and NATIONAL CREDIT ADJUSTERS, LLC

  (“NCA”) (collectively, “Defendants”), as follows:

                                        NATURE OF THE ACTION

         1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices

  Act (“FDCPA”) under 15 U.S.C. §1692 et seq.

                                      JURISDICTION AND VENUE

         2.   This action arises under and is brought pursuant to the FDCPA. Subject matter

  jurisdiction is conferred upon this Court by 15 U.S.C §1692, 28 U.S.C. §§1331 and 1337, as the

  action arises under the laws of the United States.
Case 1:20-cv-02988-WJM-SKC Document 1 Filed 10/05/20 USDC Colorado Page 2 of 6




         3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendants conduct

  business in the District of Colorado and a substantial portion the events or omissions giving rise

  to the claims occurred within the District of Colorado.

                                                    PARTIES

         4. Plaintiff is a consumer over 18 years-of-age residing in Denver, Colorado, which is

  located within the District of Colorado.

         5. HFS is a limited liability company with its principal office located at 8001 N Lincoln

  Ave, Suite 500, Skokie, Illinois 60077. HFS uses the mail and telephone for the principal

  purpose of collecting debts owed to others from consumers on a nationwide basis, including

  consumers in Colorado.

         6. NCA is a company that “purchases portfolios of . . . consumer debt owned by credit

  grantors including banks and finance companies, and by other debt buyers.” NCA is a limited

  liability company organized under the laws of Kansas and its principal office located at 300 N

  Madison St., Hutchinson, Kansas 67501.

         7. NCA is HFS’s principal. Consequently, NCA is liable for HFS’s actions as it exercises

  control over HFS’s conduct. See Clark v. Capital Credit & Collection Servs., Inc., 460 F.3d 1162,

  1173 (9th Cir. 2006) (“[T]o be liable for the actions of another, the principal must exercise control

  over the conduct or activities of the agent.”).

         8. Defendants acted through their agents, employees, officers, members, directors, heirs,

  successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

  times relevant to the instant action.
Case 1:20-cv-02988-WJM-SKC Document 1 Filed 10/05/20 USDC Colorado Page 3 of 6




          9. Joinder of Plaintiff’s claims against Defendants is proper under Fed. R. Civ. P. 20(a)(2)

  as the claims arise out of the same transaction, occurrence, or series of transactions or occurrences

  and common questions of law or fact will arise.

                                 FACTS SUPPORTING CAUSES OF ACTION

          10. This actions stems from Defendants’ attempts to collect upon a default consumer

  obligation (“subject matter consumer debt”) purchased by NCA.

          11. Upon information and belief, NCA purchased the subject consumer debt after Plaintiff

  defaulted to the original creditor.

          12. Subsequently, NCA placed the subject consumer debt with HFS for collection.

          13. In August 2020, Plaintiff began receiving collection calls to her cellular phone, (586)

  XXX-5630 from HFS collecting on behalf of NCA.

          14. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and

  operator of the cellular phone ending in -5630. Plaintiff is and always has been financially

  responsible for the cellular phone and its services.

          15. HFS has primarily used the phone number (586) 333-4112 when placing collection

  calls to Plaintiff’s cellular phone.

          16. Upon information and belief, HFS has used other phone numbers during its debt

  collection activity as well.

          17. On August 17, 2020, HFS placed at least one collection call to Plaintiff at 6:31 am

  MST.
Case 1:20-cv-02988-WJM-SKC Document 1 Filed 10/05/20 USDC Colorado Page 4 of 6




         18. Plaintiff resided in and was located in Denver, Colorado when she received the

  collection call from HFS on August 17, 2020.

         19. HFS collection call was placed early on a Monday morning and awoke Plaintiff from

  her sleep prior to going to work.

         20. Frustrated over HFS’s conduct, Plaintiff spoke with Sulaiman regarding her rights,

  resulting in expenses.

         21. Plaintiff has been unfairly and unnecessarily harassed by HFS’s actions.

         22. Plaintiff has suffered concrete harm as a result of HFS’s actions, including but not

  limited to, loss of sleep, invasion of privacy, aggravation that accompanies collection telephone calls

  from debt collectors, emotional distress, increased risk of personal injury resulting from the

  distraction caused by the call, increased usage of her telephone services, loss of cellular phone

  capacity, diminished cellular phone functionality, decreased battery life on her cellular phone, and

  diminished space for data storage on her cellular phone.




     COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

         23. Plaintiff repeats and realleges paragraphs 1 through 22 as though full set forth herein.

         24. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

         25. Defendants are “debt collectors” as defined by §1692a(6) of the FDCPA, because they

  regularly use the mail and/or the telephone to collect, or attempt to collect, delinquent consumer

  accounts.
Case 1:20-cv-02988-WJM-SKC Document 1 Filed 10/05/20 USDC Colorado Page 5 of 6




          26. Defendants are engaged in the business of collecting or attempting to collect, directly

  or indirectly, defaulted debts owed or due or asserted to be owed or due to others.

          27. The subject consumer debt is a “debt” as defined by FDCPA §1692a(5) as it arises out

  of a transaction due or asserted to be due to another for personal, family, or household purposes.

          a. Violations of the FDCPA, §1692c and §1692d

          28. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from engaging

  “in any conduct the natural consequence of which is to harass, oppress, or abuse any person in

  connection with the collection of a debt.” §1692d(5) further prohibits, “causing a telephone to ring

  or engaging any person in telephone conversation repeatedly or continuously with intent to annoy,

  abuse, or harass any person at the called number.”

          29. Defendants violated §1692c(a)(1), d, and d(5) when they called Plaintiff outside of

  permissible collections times seeking payment of the subject consumer debt. On August 17, 2020

  Defendants willfully placed a collection call to Plaintiff at 6:31 am MST. Calling a consumer before 8:00 is

  a violation of the FDCPA. Defendant knew that Plaintiff resided in Colorado and was thus on

  Mountain Standard Time. They willfully and knowingly contacted Plaintiff’s outside of permissible

  collection times with the goal of annoying and harassing Plaintiff.

          b. Violations of FDCPA § 1692f

           30. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using

  “unfair or unconscionable means to collect or attempt to collect any debt.”

           31. Defendants violated §1692f when they unfairly and unconscionably attempted to

  collect on the subject consumer debt by placing a collection call outside of permissible collection

  times. Attempting to collect on the subject consumer debt outside of permissible collection times
Case 1:20-cv-02988-WJM-SKC Document 1 Filed 10/05/20 USDC Colorado Page 6 of 6




  is unfair and unconscionable behavior. These means employed by Defendants only served to

  worry and confuse Plaintiff.

           32. As pled in paragraphs 19 through 22, Plaintiff has been harmed and suffered damages

  as a result of Defendants’ illegal actions.

       WHEREFORE, Plaintiff JENESSA M. GRISSON, respectfully requests that this Honorable

   Court enter judgment in her favor as follows:

       a. Declaring that the practices complained of herein are unlawful and violate
          the aforementioned bodies of law;

       b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
          §1692k(a)(2)(A);

       c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as
          provided under 15 U.S.C. §1692k(a)(1);

       d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
          §1692k(a)(3);

       e. Enjoining Defendants from further contacting Plaintiff; and

       f. Awarding any other relief as this Honorable Court deems just and appropriate.



  Dated: October 5, 2020


  s/ Nathan C. Volheim
  Nathan C. Volheim, Esq. #6302103
  Counsel for Plaintiff
  Admitted in the District of Colorado
  Sulaiman Law Group, Ltd.
  2500 South Highland Ave., Suite 200
  Lombard, Illinois 60148
  (630) 568-3056 (phone)
  (630) 575-8188 (fax)
  nvolheim@sulaimanlaw.com
